35 N.Y.2d 665 (1974)
The People of the State of New York, Appellant,
v.
Allen Wayne Harris, Respondent.
Court of Appeals of the State of New York.
Argued September 12, 1974.
Decided October 7, 1974.
Albert W. Foley, Assistant District Attorney, for appellant.
Bruce K. Carpenter for respondent.
Concur: Chief Judge BREITEL and Judges GABRIELLI, JONES, WACHTLER, RABIN, STEVENS and WITMER.[*]
Order affirmed; no opinion.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution.